Citation Nr: 0426652	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-29 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date prior to March 8, 1999, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD) with major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had active duty from March 1969 to September 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating action, the RO granted 
an effective date of May 2001 for service connection for 
anxiety disorder with severe PTSD features and assigned a 50 
percent rating, also effective from May 2001.  

In an August 2003 rating decision, the RO granted an earlier 
effective date to March 8, 1999, and recharacterized the 
disability as PTSD, chronic and severe, with major 
depression.  The veteran has continued his appeal, seeking an 
earlier effective date to November 1975.

In April 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  At that time, the veteran clarified 
that he did not want to pursue a claim of clear and 
unmistakable error in a January 1976 rating decision.  


FINDINGS OF FACT

1.  PTSD was added as a diagnostic entity to the Rating 
Schedule for Mental Disorders on April 11, 1980.

2.  On March 8, 1999, the veteran filed a claim of 
entitlement to service connection for PTSD.  

3.  In June 1999, the RO issued a rating decision denying 
service connection for PTSD, but during the course of the 
appeal of that decision service connection for PTSD chronic 
and severe, with major depression, was ultimately granted and 
an effective date of March 8, 1999, the date of the veteran's 
claim of service connection for PTSD, was assigned.

4.  A VA examination in March 2002 yielded a diagnosis of 
anxiety disorder with severe PTSD features (caused by the 
veteran's military service) and a depressive disorder; a VA 
mental health clinic diagnostic interview dated in November 
2002 yielded a diagnosis of PTSD, chronic, severe, and major 
depression, severe.  

5.  The veteran did not meet all eligibility criteria for the 
liberalized benefit of service connection for PTSD on April 
11, 1980, the effective date of the regulatory amendment 
adding the diagnostic code for PTSD.  

6.  The RO was not in possession of any communication prior 
to March 8, 1999, that can reasonably be construed as a claim 
of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The requirements for an effective date prior to March 8, 
1999, for the grant of service connection for PTSD chronic 
and severe, with major depression, have not been met.  38 
U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 
3.400, 3.114(a) (2003); VAOPGCPREC 26-97 (July 16, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, ___ Vet. App. ___, No. 01-944 (June 24, 2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini, cited above, the United States Court of Appeals 
for Veterans Claims (Court) stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in July 2003, as well as by the discussions 
in the August 2003 statement of the case (SOC) and the 
November 2003 supplemental statement of the case (SSOC), and 
by additional letters sent during the appeals period.  By 
means of these documents, the veteran was told of the 
requirements to establish an earlier effective date, of the 
reasons for the denial of his claim, and of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  

Under the Pelegrini decision, supra, a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
July 2003, the RO initially denied the claim on appeal.  The 
veteran was provided general VCAA notice prior to the 
issuance of that rating decision earlier in July 2003 and 
asked to provide any information in his possession relevant 
to the claim.  

The Board thus finds no defect with respect to the timing of 
the VCAA notice.  Furthermore, the compilation of 
communications was fully compliant, and any omissions in any 
one of the documents constituted harmless error in view of 
the full adjudication that followed in the November 2003 
SSOC.  There is no indication that the disposition of his 
claim would have been different had he received full content-
complying pre-AOJ-adjudication notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See, eg., 38 U.S.C.A. § 7261(b)(2) (West 
2003).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).

The Board concludes that no further assistance to the veteran 
is required.  The RO obtained the veteran's service medical 
records and VA records and non-VA records.  There is no 
indication of any relevant records that the RO has failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  The veteran 
testified at a hearing before the undersigned Veterans Law 
Judge in May 2004.  At that time, he indicated that all 
evidence was before the Board.  Additionally, when the 
veteran was questioned as to whether he was also raising a 
claim of clear and unmistakable error in a January 1976 
rating decision, the veteran, after conferring with his 
representative, stated that he was not raising such a claim 
at this time.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted in connection with the 
claim of service connection for PTSD and reports of the 
examinations are in the claims file.  Thus, no further 
assistance is required.


II. Effective Date Claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award of service connection based on an 
original claim or a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a) (2003).  

The veteran's service medical records are negative for any 
complaints or findings of a psychiatric disorder.  His DD 
form 214 reflects that he served in combat in Vietnam.  

In November 1975, the veteran filed a claim for service 
connection for jungle rot.  On VA examination in December 
1975, he gave a history of nervousness and excessive nail 
biting and was diagnosed as having an anxiety reaction 
manifested by excessive nervousness and onychogryphosis.  

The RO denied service connection for an anxiety reaction, a 
skin condition, and defective vision in a January 1976 rating 
decision.  The February 1976 notification of this rating 
decision only informed the veteran that service connection 
was denied for a skin condition and defective vision.  This 
failure to notify the veteran of the denial of service 
connection for anxiety reaction is inconsequential in this 
case because failure to notify the claimant of the right to 
seek appellate review or of the right to the limits 
applicable to a notice of disagreement did not extend the 
applicable period for taking action under the regulations 
that were in effect at the time of the 1976 rating decision.  
See 38 C.F.R. § 19.110 (1975).    

The veteran submitted a claim for PTSD to the RO on March 8, 
1999.  VA treatment records dated from 1997 to 1999 showed 
treatment for an anxiety disorder, subthreshold PTSD; 
depression; and alcohol dependence.  In June 1999, the RO 
denied service connection for PTSD, and the veteran perfected 
an appeal.

Vet Center records dating from November 1999 show PTSD-like 
symptoms.  Major depression was diagnosed as reflected in VA 
treatment notes in June 1999.  The Board remanded the claim 
for service connection for PTSD in January 2001.  A board of 
two VA psychiatrists diagnosed major depressive disorder, 
alcohol dependence in remission, and anxiety disorder in May 
2001.  

In July 2001, the veteran submitted a statement to the RO 
withdrawing his claim for service connection for PTSD.  
Instead, he requested service connection for an anxiety 
disorder.  

In a September 2001 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for an anxiety disorder.  

A VA examination in March 2002 yielded a diagnosis of anxiety 
disorder with severe PTSD features (caused by the veteran's 
military service) and a depressive disorder.  

In March 2002, the RO granted service connection for an 
anxiety disorder with severe PTSD features, effective from 
July 19, 2001.  VA treatment records dated in 2002 showed 
that the veteran continued to be diagnosed as having an 
anxiety disorder, subthreshold PTSD; major depression, and 
alcohol dependence.

In a statement received at the RO on July 9, 2002, the 
veteran stated that his anxiety disorder should be recognized 
as PTSD.  In a July 2002 rating decision, the RO found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated July 25, 2002.  He did not appeal.

A VA mental health clinic diagnostic interview dated in 
November 2002 yielded a diagnosis of PTSD, chronic, severe, 
major depression, severe, alcohol dependence in remission.  

In a statement dated February 27, 2003, the veteran said that 
he was applying for an earlier effective date for PTSD.  In a 
letter dated April 2, 2003, the RO advised the veteran that 
he was not service connected for PTSD and that this claim had 
previously been denied in June 1999.  He was told that he had 
to submit new and material evidence in order to reopen the 
claim.  The veteran thereafter clarified that he was seeking 
an earlier effective date for the award of service connection 
for his anxiety disorder.  In May 2003, he argued that the 
January 1976 rating decision that denied service connection 
for an anxiety disorder contained clear and unmistakable 
error.  However, as noted above, at his personal hearing in 
April 2004 he stated that he did not want to pursue this 
claim.

In July 2003, the RO awarded an earlier effective date of May 
16, 2001, for the award of service connection for an anxiety 
disorder with severe PTSD features.  The veteran perfected an 
appeal. 

In a statement received in August 2003, the veteran stated 
that he was diagnosed as having PTSD and was applying for an 
earlier effective date for PTSD in March 1999.  He also 
requested an effective date to December 1975 for service 
connection for his anxiety disorder. 

In August 2003, a decision review officer (DRO) 
recharacterized the veteran's service-connected disability as 
PTSD with severe depression and granted an effective date of 
March 8, 1999.  The DRO found that the veteran had 
continuously prosecuted his claim for mental health disorder, 
now characterized as PTSD, since March 8, 1999.  The DRO 
found no earlier claim for PTSD, nor any claim for a mental 
health disorder, prior to March 8, 1999.  

There is no evidence that the veteran communicated his intent 
to file a claim for PTSD or any mental health disorder prior 
to March 8, 1999.  The veteran has requested that the Board 
consider assigning an effective date of November 1975 for 
PTSD, as that was the date of his original compensation claim 
before VA.  His argument is that anxiety reaction, first 
diagnosed by VA in 1976, was the first documented 
manifestation of PTSD with depression.  

As noted, the relevant regulations for establishing an 
effective date for an award of benefits arising from an 
initial claim provide that the effective date shall be the 
day following separation from service or date entitlement 
arose if claim is received within one year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2003).

The statutory authority for this regulation, noted earlier, 
perhaps expresses the effective date rule with regard to 
reopened claims more clearly.  The effective date of an award 
based on an initial claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a).

As discussed above, the RO denied the claim for PTSD 
initially based upon the March 1999 application.  Following a 
complicated series of rating decisions and communications by 
the veteran indicating his intent to file claims for anxiety 
disorder, depression, and anxiety disorder, and letters 
indicating his withdrawal and or consolidation of these 
claims, service connection was ultimately granted for PTSD 
with major depression, and an effective date of March 8, 
1999, was established.    

Considering this procedural history, the Board notes that the 
claim for service connection for PTSD involves a separate and 
distinct claim that was not included in the January 1976 
decision denying service connection for anxiety reaction.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), 
rev'g 5 Vet. App. 549 (1993).  However, the Board will accept 
the March 1999 date as the date of this claim given the fact 
that the RO recharacterized the veteran's service-connected 
disability from anxiety with PTSD features to PTSD with 
depression.  

The Board must consider the impact of relevant liberalizing 
legislation, regulations allowing service connection for 
PTSD, on this effective date claim.  

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders 
(Schedule).  38 C.F.R. Part 4 (1980).  The addition of PTSD 
as a diagnostic entity in VA's Schedule was a "liberalizing 
VA issue" for purposes of 38 C.F.R. § 3.114(a) (2003).  

The provisions of 38 C.F.R. § 3.114 (2003) referenced above 
apply both to original and reopened claims.  Specifically, 
the effective dates of awards under 38 C.F.R. § 3.114 are 
assigned as follows:

(1)  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.

(2)  If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of administrative determination of 
entitlement.

(3)  If a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.

38 C.F.R. § 3.114(a) (2003).

Specifically, for PTSD service connection claims, an 
effective date prior to the date of claim cannot be assigned 
under 38 C.F.R. § 3.114(a) unless the claimant met all 
eligibility criteria for the liberalized benefit on April 11, 
1980, the effective date of the regulatory amendment adding 
the diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  See VAOPGCPREC 
26-97 (July 16, 1997), 62 Fed. Reg. 63604 (1997).

The veteran did not file a claim for service connection for 
PTSD prior to March 1999.  He argues, however, that his 
psychiatric symptoms dating back to 1975 have always 
represented PTSD.  PTSD was not medically recognized at the 
time of the claim made by the veteran in 1975.  With respect 
to VAOPGCPREC 26-97, the veteran did not meet all of the 
eligibility criteria for the liberalized benefit on April 11, 
1980, the effective date of the regulatory amendment adding 
the diagnostic code for PTSD.  Not only was there was no 
medical evidence of PTSD at that time, no VA examiner, 
private examiner or other health care provider has indicated 
anything to the effect that the veteran was misdiagnosed with 
anxiety reaction and that his symptoms were actually 
manifestations of PTSD.  The evidence at the time of that 
decision does not make reference to any recollections of 
wartime or combat experiences as a source of anxiety.  Thus, 
the Board finds he is not entitled to an earlier effective 
date for PTSD based on 38 C.F.R. § 3.114(a).  

The Board has further reviewed the record and finds no 
earlier claim for service connection for PTSD or any other 
mental health disorder based on 38 C.F.R. § 3.400.  The claim 
in November 1975 was for jungle rot.  The fact that the RO 
denied anxiety reaction in the 1976 rating decision does not 
transform the initial 1975 claim into one of service 
connection for PTSD or any other mental health disorder.  
Moreover, as noted earlier, the veteran was not given his 
appellate rights as to the claim of anxiety reaction in 1976 
but such failure to notify the claimant of the right to seek 
appellate review or of the right to the limits applicable to 
a notice of disagreement did not extend the applicable period 
for taking action under the regulations that were in effect 
at the time of the 1976 rating decision.  See 38 C.F.R. 
§ 19.110 (1975).  The Court has been presented with this 
regulation and has not declared the regulation retroactively 
invalid.  Therefore, the Board remains bound by the 
regulation.  See Parham v. West, 13 Vet. App. 59 (1999).  As 
the veteran did not appeal that rating decision as to anxiety 
reaction, it is final.  

The veteran's statement received in March 1999 is accepted as 
the first claim of service connection for PTSD.  There is no 
evidence that entitlement to service connection for PTSD 
arose prior to that time.  Diagnoses of PTSD were established 
after the claim was filed.  Based on the above analysis, the 
earliest effective date allowed under the pertinent 
provisions of 38 C.F.R. § 3.400 and 38 C.F.R. § 3.114(a) for 
the award of service connection for PTSD with major 
depression is the date of the March 8, 1999, claim.  See 38 
C.F.R. § 3.400(b)(2)(i) (2003).


ORDER

An effective date prior to March 8, 1999, for the grant of 
service connection for post-traumatic stress disorder with 
major depression is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



